DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Examiner Note
2.	In response to the Restriction Requirement dated 03/22/2022, the applicant elected Group II, claims 5-15, for examination. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 8, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Priyanto et al. (US 2020/0212987 A1) in view of Yang et al. (US 2019/0215864 A1).

Priyanto et al. disclose a method of transmitting a plurality of retransmissions of a random access message with the following features: regarding claim 5, a user equipment, UE, comprising: a processing circuitry, which in operation, upon a random access procedure is initiated, operates a medium access control, MAC, layer of the UE to instruct a physical layer of the UE to transmit a random access preamble for the initiated random access procedure and operates the MAC layer to start a random access response, RAR, reception window for receiving a random access response, the processing circuitry, which in operation, operates the physical layer to determine whether an unlicensed radio channel is clear for transmitting the random access preamble, upon determining that the unlicensed radio channel is not clear, the processing circuitry, when in operation, operates the physical layer and a transmitter of the UE to transmit a failure notification to the MAC layer about the unlicensed radio channel not being clear for transmission of the random access preamble, upon receiving the failure notification, the processing circuitry, when in operation, operates the MAC layer to instruct the physical layer to retransmit the random access preamble for the initiated random access procedure and operates the MAC layer to start a further RAR reception window for receiving a further random access response from the serving base station, the processing circuitry, when in operation, operates a preamble transmission counter to be increased in case any RAR reception window expires, the processing circuitry, when in operation, operates the MAC layer to inform an upper layer of the UE about a random access failure upon determining that the preamble transmission counter is above a maximum preamble transmission threshold (Fig. 5, a signaling diagram of a RA procedure according to various examples, see teachings in [0063, 0097, 0091, 0095-0097 & 0285] summarized as “a user equipment, UE, comprising: a processing circuitry, which in operation, upon a random access procedure is initiated, operates a medium access control, MAC, layer of the UE to instruct a physical layer of the UE to transmit a random access preamble for the initiated random access procedure (i.e. a UE 102 (fig. 2) comprising a CPU 1021, a random access (RA) procedure is initiated and at 6511, the RA Msg.1 6001 is transmitted by the UE 102 (from layer-1) [0091 & 0095]), and operates the MAC layer to start a random access response, RAR, reception window for receiving a random access response (i.e. at the time the RA Msg.1 6001 is transmitted, the time window (reception window) 6899 for receiving the random access response (RAR) from the eNB 101 [0097]), the processing circuitry, which in operation, operates the physical layer to determine whether an unlicensed radio channel is clear for transmitting the random access preamble (i.e. for determining that unlicensed radio channel for access to the eNB 101 is free, a RA preamble being transmitted from the UE 102 to the eNB 101 [0091 & 0285]; upon determining that the unlicensed radio channel is not clear, the processing circuitry, when in operation, operates the physical layer and a transmitter of the UE to transmit a failure notification to the MAC layer about the unlicensed radio channel not being clear for transmission of the random access preamble (i.e. the RA Msg.1 6001 is transmitted by the UE 102, but not received by the eNB 101, or RA Msg.1 6001 is not successfully delivered or reception is unsuccessful, the eNB 101 does not respond with the RA response (RA Msg.2) 6002, then the RA failure may be reported to the higher layers that the unlicensed radio channel is not clear [0063 & 0095-0096], upon receiving the failure notification, the processing circuitry, when in operation, operates the MAC layer to instruct the physical layer to retransmit the random access preamble for the initiated random access procedure and operates the MAC layer to start a further RAR reception window for receiving a further random access response from the serving base station (i.e. after a certain time duration (back-off time duration) 6801 after receiving the failure message, the UE 102 transmits a retransmission of the RA Msg.1 6001, at 6512, the retransmission can be implemented by checking whether the preceding RA Msg.1 6001 has been received at 6511, upon transmitting the preceding RA Msg.1 6001 at 6511, and this check in turn can be implemented by attempting to receive the RA Msg.2 6002 during the time window (reception window) 6899 which is extended for receiving RAR [0096-0097], the processing circuitry, when in operation, operates a preamble transmission counter to be increased in case any RAR reception window expires (i.e. when the eNB 101 does not respond with the RA response (RA Msg.2) 6002, back-off time duration 6801 is increased for further preamble transmission by the UE 102, in other words, when the total count of all retransmissions of the random access message is reached: implementing a random back-off time duration and re-setting a retransmission counter monitoring the count of the plurality of retransmissions [0096-0097 & claim 13], the processing circuitry, when in operation, operates the MAC layer to inform an upper layer of the UE about a random access failure upon determining that the preamble transmission counter is above a maximum preamble transmission threshold (i.e. it would also be possible that a threshold count of a plurality of retransmissions is associated with a count of total retransmissions of the RA Msg.1 at a given RA resource, hence, the threshold count may be defined with respect to the total retransmission across all different beams and all different transmission power levels, and if after the total count of retransmissions the RA Msg.1 has not been successfully delivered, the transmission of the RA Msg.1 may be aborted; then a RA failure may be reported, e.g., to higher layers [0063])”).
Priyanto et al. is short of expressly teaching “determine whether an unlicensed radio channel is clear for transmitting the random access preamble” and “to start a further RAR reception window for receiving a further random access response from the serving base station”.
Yang et al. disclose a method and a user equipment for random access with the following features: regarding claim 5, determine whether an unlicensed radio channel is clear for transmitting the random access preamble” and “to start a further RAR reception window for receiving a further random access response from the serving base station (Fig. 2, a flowchart of a random access method according to an embodiment of the present disclosure, see teachings in [0024, 0124, 0232 & 0234] summarized as “determine whether an unlicensed radio channel is clear for transmitting the random access preamble (i.e. UE 10 (fig. 1) performing LBT mechanisms corresponding to messages transmitted to the base station during a random access process to different physical random access channel  [0101], and before transmitted on the unlicensed carrier, the Msg message needs to execute the LBT mechanism to obtain the use right of the unlicensed carrier as the Msg message can be transmitted on the unlicensed carrier only on the premise that the use right of the unlicensed carrier is obtained for the random access process [0232 & 0234]), to start a further RAR reception window for receiving a further random access response from the serving base station (i.e. the UE may fail to receive the RAR response transmitted by the base station to the UE in the RAR (i.e., Mgs2) receiving time window specified in the existing art due to the LBT failure at the base station side, therefore, it is necessary to increase methods for the UE to receive the RAR response with a predetermined time window for the UE to receive the Mgs2 is extended to obtain an extended time window and the Mgs2 is received in the extended time window, wherein the predetermined time window may be extended in various manners, for example, extending the predetermined time window for the UE to receive the Mgs2 to obtain the extended time window by increasing the length of the predetermined time window or extending the predetermined time window for the UE to receive the Mgs2 to obtain the extended time window by adding an additional time window for receiving the Mgs2 or extending the predetermined time window for the UE to receive the Mgs2 to obtain the extended time window by increasing an additional number of times to receive the Mgs2 [0124])”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Priyanto et al. by using the features as taught by Yang et al. in order to provide a more effective and efficient system that is capable of determining whether an unlicensed radio channel is clear for transmitting the random access preamble, and to start a further RAR reception window for receiving a further random access response from the serving base station. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 8:
Priyanto et al. disclose a method of transmitting a plurality of retransmissions of a random access message with the following features: regarding claim 8, a method comprising the following steps performed by a user equipment, UE: upon a random access procedure is initiated, operating a medium access control, MAC, layer of the UE to instruct a physical layer of the UE to transmit a random access preamble for the initiated random access procedure and operating the MAC layer to start a random access response, RAR, reception window for receiving a random access response, operating the physical layer to determine whether an unlicensed radio channel is clear for transmitting the random access preamble, upon determining that the unlicensed radio channel is not clear, operating the physical layer and a transmitter of the UE to transmit a failure notification to the MAC layer about the unlicensed radio channel not being clear for transmission of the random access preamble, upon receiving the failure notification, operating the MAC layer to instruct the physical layer to retransmit the random access preamble for the initiated random access procedure and operating the MAC layer to start a further RAR reception window for receiving a further random access response from the serving base station, operating a preamble transmission counter to be increased in case any RAR reception window expires, operating the MAC layer to inform an upper layer of the UE about a random access failure upon determining that the preamble transmission counter is above a maximum preamble transmission threshold (Fig. 5, a signaling diagram of a RA procedure according to various examples, see teachings in [0063, 0097, 0091, 0095-0097 & 0285] summarized as ““a method comprising the following steps performed by a user equipment, UE: upon a random access procedure is initiated, operating a medium access control, MAC, layer of the UE to instruct a physical layer of the UE to transmit a random access preamble for the initiated random access procedure (i.e. a UE 102 (fig. 2) comprising a CPU 1021, a random access (RA) procedure is initiated and at 6511, the RA Msg.1 6001 is transmitted by the UE 102 (from layer-1) [0091 & 0095]), and operating the MAC layer to start a random access response, RAR, reception window for receiving a random access response (i.e. at the time the RA Msg.1 6001 is transmitted, the time window (reception window) 6899 for receiving the random access response (RAR) from the eNB 101 [0097]), the processing circuitry, which in operation, operates the physical layer to determine whether an unlicensed radio channel is clear for transmitting the random access preamble (i.e. for determining that unlicensed radio channel for access to the eNB 101 is free, a RA preamble being transmitted from the UE 102 to the eNB 101 [0091 & 0285]; upon determining that the unlicensed radio channel is not clear, operating the physical layer and a transmitter of the UE to transmit a failure notification to the MAC layer about the unlicensed radio channel not being clear for transmission of the random access preamble (i.e. the RA Msg.1 6001 is transmitted by the UE 102, but not received by the eNB 101, or RA Msg.1 6001 is not successfully delivered or reception is unsuccessful, the eNB 101 does not respond with the RA response (RA Msg.2) 6002, then the RA failure may be reported to the higher layers that the unlicensed radio channel is not clear [0063 & 0095-0096], upon receiving the failure notification, operating the MAC layer to instruct the physical layer to retransmit the random access preamble for the initiated random access procedure and operating the MAC layer to start a further RAR reception window for receiving a further random access response from the serving base station (i.e. after a certain time duration (back-off time duration) 6801 after receiving the failure message, the UE 102 transmits a retransmission of the RA Msg.1 6001, at 6512, the retransmission can be implemented by checking whether the preceding RA Msg.1 6001 has been received at 6511, upon transmitting the preceding RA Msg.1 6001 at 6511, and this check in turn can be implemented by attempting to receive the RA Msg.2 6002 during the time window (reception window) 6899 which is extended for receiving RAR [0096-0097], operating a preamble transmission counter to be increased in case any RAR reception window expires (i.e. when the eNB 101 does not respond with the RA response (RA Msg.2) 6002, back-off time duration 6801 is increased for further preamble transmission by the UE 102, in other words, when the total count of all retransmissions of the random access message is reached: implementing a random back-off time duration and re-setting a retransmission counter monitoring the count of the plurality of retransmissions [0096-0097 & claim 13], operating the MAC layer to inform an upper layer of the UE about a random access failure upon determining that the preamble transmission counter is above a maximum preamble transmission threshold (i.e. it would also be possible that a threshold count of a plurality of retransmissions is associated with a count of total retransmissions of the RA Msg.1 at a given RA resource, hence, the threshold count may be defined with respect to the total retransmission across all different beams and all different transmission power levels, and if after the total count of retransmissions the RA Msg.1 has not been successfully delivered, the transmission of the RA Msg.1 may be aborted; then a RA failure may be reported, e.g., to higher layers [0063])”).
Priyanto et al. is short of expressly teaching “determine whether an unlicensed radio channel is clear for transmitting the random access preamble” and “to start a further RAR reception window for receiving a further random access response from the serving base station”.
Yang et al. disclose a method and a user equipment for random access with the following features: regarding claim 8, determine whether an unlicensed radio channel is clear for transmitting the random access preamble” and “to start a further RAR reception window for receiving a further random access response from the serving base station (Fig. 2, a flowchart of a random access method according to an embodiment of the present disclosure, see teachings in [0124, 0232 & 0234] summarized as “determine whether an unlicensed radio channel is clear for transmitting the random access preamble (i.e. UE 10 (fig. 1) performing LBT mechanisms corresponding to messages transmitted to the base station during a random access process to different physical random access channel  [0101], and before transmitted on the unlicensed carrier, the Msg message needs to execute the LBT mechanism to obtain the use right of the unlicensed carrier as the Msg message can be transmitted on the unlicensed carrier only on the premise that the use right of the unlicensed carrier is obtained for the random access process [0232 & 0234]), to start a further RAR reception window for receiving a further random access response from the serving base station (i.e. the UE may fail to receive the RAR response transmitted by the base station to the UE in the RAR (i.e., Mgs2) receiving time window specified in the existing art due to the LBT failure at the base station side, therefore, it is necessary to increase methods for the UE to receive the RAR response with a predetermined time window for the UE to receive the Mgs2 is extended to obtain an extended time window and the Mgs2 is received in the extended time window, wherein the predetermined time window may be extended in various manners, for example, extending the predetermined time window for the UE to receive the Mgs2 to obtain the extended time window by increasing the length of the predetermined time window or extending the predetermined time window for the UE to receive the Mgs2 to obtain the extended time window by adding an additional time window for receiving the Mgs2 or extending the predetermined time window for the UE to receive the Mgs2 to obtain the extended time window by increasing an additional number of times to receive the Mgs2 [0124])”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Priyanto et al. by using the features as taught by Yang et al. in order to provide a more effective and efficient system that is capable of determining whether an unlicensed radio channel is clear for transmitting the random access preamble, and to start a further RAR reception window for receiving a further random access response from the serving base station. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 9:
Priyanto et al. disclose a method of transmitting a plurality of retransmissions of a random access message with the following features: regarding claim 9, a user equipment, UE, comprising: a processing circuitry, which in operation, upon a random access procedure is initiated, operates to start a random access timer for completing the random access procedure successfully, and operates a medium access control, MAC, layer of the UE to instruct a physical layer of the UE to transmit a random access preamble for the initiated random access procedure, the processing circuitry, which in operation, operates the physical layer to determine whether an unlicensed radio channel is clear for transmitting the random access preamble, upon determining that the unlicensed radio channel is clear, the processing circuitry, when in operation, operates the physical layer and a transmitter of the UE to transmit the random access preamble, the processing circuitry, which in operation, operates the physical layer to transmit a notification to the MAC layer about the successful or unsuccessful transmission of the random access preamble, the processing circuitry, which in operation, operates the MAC layer to operate a random access response, RAR, reception window for receiving a random access response, based on the received notification, the processing circuitry, which in operation, operates the MAC layer to inform an upper layer of the UE about a random access failure upon determining that the random access timer expired (Fig. 5, a signaling diagram of a RA procedure according to various examples, see teachings in [0063, 0097, 0091, 0095-0097 & 0285] summarized as ““a user equipment, UE, comprising: a processing circuitry, which in operation, upon a random access procedure is initiated (i.e. a UE 102 (fig. 2) comprising a CPU 1021, a random access (RA) procedure is initiated and at 6511, the RA Msg.1 6001 is transmitted by the UE 102 (from layer-1) [0091 & 0095]), operates to start a random access timer for completing the random access procedure successfully (i.e.at the time the RA Msg.1 6001 is transmitted, the time window (reception window) 6899 for receiving the random access response (RAR) from the eNB 101 [0097]), the processing circuitry, which in operation, operates the physical layer to determine whether an unlicensed radio channel is clear for transmitting the random access preamble (i.e. for determining that unlicensed radio channel for access to the eNB 101 is free, a RA preamble being transmitted from the UE 102 to the eNB 101 [0091 & 0285]; upon determining that the unlicensed radio channel is clear, the processing circuitry, when in operation, operates the physical layer and a transmitter of the UE to transmit the random access preamble (i.e. after a certain time duration (back-off time duration) 6801 after receiving the clear message, the UE 102 transmits a random access preamble [0096-0097], the processing circuitry, which in operation, operates the physical layer to transmit a notification to the MAC layer about the successful or unsuccessful transmission of the random access preamble (i.e. the RA Msg.1 6001 is transmitted by the UE 102, but not received by the eNB 101, or RA Msg.1 6001 is not successfully delivered or reception is unsuccessful, the eNB 101 does not respond with the RA response (RA Msg.2) 6002, then the RA failure may be reported to the higher layers that the unlicensed radio channel is not clear [0063 & 0095-0096], the processing circuitry, which in operation, operates the MAC layer to operate a random access response, RAR, reception window for receiving a random access response, based on the received notification (i.e. at the time the RA Msg.1 6001 is transmitted, the time window (reception window) 6899 for receiving the random access response (RAR) from the eNB 101 [0097]), the processing circuitry, which in operation, operates the MAC layer to inform an upper layer of the UE about a random access failure upon determining that the random access timer expired (i.e. it would also be possible that a threshold count of a plurality of retransmissions is associated with a count of total retransmissions of the RA Msg.1 at a given RA resource, hence, the threshold count may be defined with respect to the total retransmission across all different beams and all different transmission power levels, and if after the total count of retransmissions the RA Msg.1 has not been successfully delivered, the transmission of the RA Msg.1 may be aborted; then a RA failure may be reported, e.g., to higher layers, and when the eNB 101 does not respond with the RA response (RA Msg.2) 6002, back-off time duration 6801 is increased for further preamble transmission by the UE 102, in other words, when the total count of all retransmissions of the random access message is reached: implementing a random back-off time duration and re-setting a retransmission counter monitoring the count of the plurality of retransmissions [0063, 0096-0097 & claim 13])”).
Priyanto et al. is short of expressly teaching “determine whether an unlicensed radio channel is clear for transmitting the random access preamble”.
Yang et al. disclose a method and a user equipment for random access with the following features: regarding claim 9, determine whether an unlicensed radio channel is clear for transmitting the random access preamble (Fig. 2, a flowchart of a random access method according to an embodiment of the present disclosure, see teachings in [0124, 0232 & 0234] summarized as “determine whether an unlicensed radio channel is clear for transmitting the random access preamble (i.e. UE 10 (fig. 1) performing LBT mechanisms corresponding to messages transmitted to the base station during a random access process to different physical random access channel  [0101], and before transmitted on the unlicensed carrier, the Msg message needs to execute the LBT mechanism to obtain the use right of the unlicensed carrier as the Msg message can be transmitted on the unlicensed carrier only on the premise that the use right of the unlicensed carrier is obtained for the random access process [0232 & 0234]), 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Priyanto et al. by using the features as taught by Yang et al. in order to provide a more effective and efficient system that is capable of determining whether an unlicensed radio channel is clear for transmitting the random access preamble. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 15:
Priyanto et al. disclose a method of transmitting a plurality of retransmissions of a random access message with the following features: regarding claim 15, method comprising the following steps performed by a user equipment, UE: upon a random access procedure is initiated, operating to start a random access timer for completing the random access procedure successfully, and operating a medium access control, MAC, layer of the UE to instruct a physical layer of the UE to transmit a random access preamble for the initiated random access procedure, operating the physical layer to determine whether an unlicensed radio channel is clear for transmitting the random access preamble, upon determining that the unlicensed radio channel is clear, operating the physical layer and a transmitter of the UE to transmit the random access preamble, operating the physical layer to transmit a notification to the MAC layer about the successful or unsuccessful transmission of the random access preamble, operating the MAC layer to operate a random access response, RAR, reception window for receiving a random access response, based on the received notification, operating the MAC layer to inform an upper layer of the UE about a random access failure upon determining that the random access timer expired (Fig. 5, a signaling diagram of a RA procedure according to various examples, see teachings in [0063, 0097, 0091, 0095-0097 & 0285] summarized as “method comprising the following steps performed by a user equipment, UE: upon a random access procedure is initiated, and operating a medium access control, MAC, layer of the UE to instruct a physical layer of the UE to transmit a random access preamble for the initiated random access procedure (i.e. a UE 102 (fig. 2) comprising a CPU 1021, a random access (RA) procedure is initiated and at 6511, the RA Msg.1 6001 is transmitted by the UE 102 (from layer-1) [0091 & 0095]), operating to start a random access timer for completing the random access procedure successfully (i.e.at the time the RA Msg.1 6001 is transmitted, the time window (reception window) 6899 for receiving the random access response (RAR) from the eNB 101 [0097]), operating the physical layer to determine whether an unlicensed radio channel is clear for transmitting the random access preamble (i.e. for determining that unlicensed radio channel for access to the eNB 101 is free, a RA preamble being transmitted from the UE 102 to the eNB 101 [0091 & 0285]; upon determining that the unlicensed radio channel is clear, operating the physical layer and a transmitter of the UE to transmit the random access preamble (i.e. after a certain time duration (back-off time duration) 6801 after receiving the clear message, the UE 102 transmits a random access preamble [0096-0097], operating the physical layer to transmit a notification to the MAC layer about the successful or unsuccessful transmission of the random access preamble (i.e. the RA Msg.1 6001 is transmitted by the UE 102, but not received by the eNB 101, or RA Msg.1 6001 is not successfully delivered or reception is unsuccessful, the eNB 101 does not respond with the RA response (RA Msg.2) 6002, then the RA failure may be reported to the higher layers that the unlicensed radio channel is not clear [0063 & 0095-0096], operating the MAC layer to operate a random access response, RAR, reception window for receiving a random access response, based on the received notification (i.e. at the time the RA Msg.1 6001 is transmitted, the time window (reception window) 6899 for receiving the random access response (RAR) from the eNB 101 [0097]), operating the MAC layer to inform an upper layer of the UE about a random access failure upon determining that the random access timer expired (i.e. it would also be possible that a threshold count of a plurality of retransmissions is associated with a count of total retransmissions of the RA Msg.1 at a given RA resource, hence, the threshold count may be defined with respect to the total retransmission across all different beams and all different transmission power levels, and if after the total count of retransmissions the RA Msg.1 has not been successfully delivered, the transmission of the RA Msg.1 may be aborted; then a RA failure may be reported, e.g., to higher layers, and when the eNB 101 does not respond with the RA response (RA Msg.2) 6002, back-off time duration 6801 is increased for further preamble transmission by the UE 102, in other words, when the total count of all retransmissions of the random access message is reached: implementing a random back-off time duration and re-setting a retransmission counter monitoring the count of the plurality of retransmissions [0063, 0096-0097 & claim 13])”).
Priyanto et al. is short of expressly teaching “determine whether an unlicensed radio channel is clear for transmitting the random access preamble”.
Yang et al. disclose a method and a user equipment for random access with the following features: regarding claim 15, determine whether an unlicensed radio channel is clear for transmitting the random access preamble (Fig. 2, a flowchart of a random access method according to an embodiment of the present disclosure, see teachings in [0124, 0232 & 0234] summarized as “determine whether an unlicensed radio channel is clear for transmitting the random access preamble (i.e. UE 10 (fig. 1) performing LBT mechanisms corresponding to messages transmitted to the base station during a random access process to different physical random access channel  [0101], and before transmitted on the unlicensed carrier, the Msg message needs to execute the LBT mechanism to obtain the use right of the unlicensed carrier as the Msg message can be transmitted on the unlicensed carrier only on the premise that the use right of the unlicensed carrier is obtained for the random access process [0232 & 0234])”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Priyanto et al. by using the features as taught by Yang et al. in order to provide a more effective and efficient system that is capable of determining whether an unlicensed radio channel is clear for transmitting the random access preamble. The motivation of using these functions is that it is more cost effective and dynamic.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Priyanto et al. (US 2020/0212987 A1) in view of Yang et al. (US 2019/0215864 A1) as applied to claims 5 and 9 above, and further in view of Zhou et al. (US 2021/0028978 A1).

Priyanto et al. and Yang et al. disclose the claimed limitations as described in paragraph 6 above. Priyanto et al. and Yang et al. do not expressly disclose the following features: regarding claim 7, wherein upon receiving a random access response or a random access procedure backoff indicator, the processing circuitry, when in operation, operates the MAC layer to stop the RAR reception window that was started for that random access preamble corresponding to the received random access response, or wherein upon receiving a random access response or a random access procedure backoff indicator, the processing circuitry, when in operation, operates the MAC layer to stop all the running RAR reception windows.
Zhou et al. disclose a method of beam failure recovery request procedure of a wireless device with the following features: : regarding claim 7, wherein upon receiving a random access response or a random access procedure backoff indicator, the processing circuitry, when in operation, operates the MAC layer to stop the RAR reception window that was started for that random access preamble corresponding to the received random access response, or wherein upon receiving a random access response or a random access procedure backoff indicator, the processing circuitry, when in operation, operates the MAC layer to stop all the running RAR reception windows (Fig. 12, a diagram of an example random access procedure as per an aspect of an embodiment of the present disclosure, see teachings in [0276, 0278, 0281 & claim 12] summarized as “UE 110 may receive, from a base station120, a random access response, Msg 2 1230 and may start a time window to monitor a random access response, time window to monitor RA response(s), a time window to monitor response(s) on beam failure recovery request, the UE 110 may initiate a random access procedure based on a beam failure indication from a lower layer, and stopping the response window in response to not receiving the response during the BFR time window after the detection of the beam failure instances”).
  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Priyanto et al. with  Yang et al. by using the features as taught by Zhou et al. in order to provide a more effective and efficient system that is capable of stopping the RAR reception window that was started for that random access preamble corresponding to the received random access response. The motivation of using these functions is that it is more cost effective and dynamic.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Priyanto et al. (US 2020/0212987 A1) in view of Yang et al. (US 2019/0215864 A1) as applied to claims 5 and 9 above, and further in view of Chen (US 2020/0236713 A1).

Priyanto et al. and Yang et al. disclose the claimed limitations as described in paragraph 6 above. Priyanto et al. also disclose the following features: regarding claim 11, wherein the processing circuitry, upon the random access procedure is initiated, operates the MAC layer to start the random access response, RAR, reception window for receiving the random access response, upon determining that the unlicensed radio channel is not clear, the processing circuitry, when in operation, operates the physical layer to transmit a failure notification to the MAC layer about the unlicensed radio channel not being clear for transmission of the random access preamble, instruct the physical layer to retransmit the random access preamble for the initiated random access procedure (Fig. 5, a signaling diagram of a RA procedure according to various examples, see teachings in [0063, 0097, 0091, 0095-0097 & 0285] summarized as “wherein the processing circuitry, upon the random access procedure is initiated (i.e. a UE 102 (fig. 2) comprising a CPU 1021, a random access (RA) procedure is initiated and at 6511, the RA Msg.1 6001 is transmitted by the UE 102 (from layer-1) [0091 & 0095]), operates the MAC layer to start the random access response, RAR, reception window for receiving the random access response (i.e. at the time the RA Msg.1 6001 is transmitted, the time window (reception window) 6899 for receiving the random access response (RAR) from the eNB 101 [0097]), upon determining that the unlicensed radio channel is not clear, the processing circuitry, when in operation, operates the physical layer to transmit a failure notification to the MAC layer about the unlicensed radio channel not being clear for transmission of the random access preamble (i.e. the RA Msg.1 6001 is transmitted by the UE 102, but not received by the eNB 101, or RA Msg.1 6001 is not successfully delivered or reception is unsuccessful, the eNB 101 does not respond with the RA response (RA Msg.2) 6002, then the RA failure may be reported to the higher layers that the unlicensed radio channel is not clear [0063 & 0095-0096], instruct the physical layer to retransmit the random access preamble for the initiated random access procedure (i.e. after a certain time duration (back-off time duration) 6801 after receiving the failure message, the UE 102 transmits a retransmission of the RA Msg.1 6001, at 6512, the retransmission can be implemented by checking whether the preceding RA Msg.1 6001 has been received at 6511, upon transmitting the preceding RA Msg.1 6001 at 6511, and this check in turn can be implemented by attempting to receive the RA Msg.2 6002 during the time window (reception window) 6899 which is extended for receiving RAR [0096-0097])”).
Yang et al. disclose the following features: regarding claim 11, to start a further RAR reception window for receiving a further random access response from the serving base station (Fig. 2, a flowchart of a random access method according to an embodiment of the present disclosure, see teachings in [0024, 0124, 0232 & 0234] summarized as “the UE may fail to receive the RAR response transmitted by the base station to the UE in the RAR (i.e., Mgs2) receiving time window specified in the existing art due to the LBT failure at the base station side, therefore, it is necessary to increase methods for the UE to receive the RAR response with a predetermined time window for the UE to receive the Mgs2 is extended to obtain an extended time window and the Mgs2 is received in the extended time window, wherein the predetermined time window may be extended in various manners, for example, extending the predetermined time window for the UE to receive the Mgs2 to obtain the extended time window by increasing the length of the predetermined time window or extending the predetermined time window for the UE to receive the Mgs2 to obtain the extended time window by adding an additional time window for receiving the Mgs2 or extending the predetermined time window for the UE to receive the Mgs2 to obtain the extended time window by increasing an additional number of times to receive the Mgs2”).
Priyanto et al. and Yang et al. do not expressly disclose the following features: regarding claim 11, upon receiving the failure notification, the processing circuitry, when in operation, operates the MAC layer to: stop the previously started RAR reception window or abort the starting of the RAR reception window.
Chen disclose a method and terminal for random access with the following features: regarding claim 11, upon receiving the failure notification, the processing circuitry, when in operation, operates the MAC layer to: stop the previously started RAR reception window or abort the starting of the RAR reception window (Fig. 4, a flowchart of a random access method in the embodiments of the present disclosure, see teachings in [0047-0052] summarized as “sending, to the base station, the random access preamble on the second beam, before a RAR time window corresponding to the random access preamble sending by the first beam expires, stopping time window and so the monitoring of RAR when it is received”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Priyanto et al. with  Yang et al. by using the features as taught by Chen in order to provide a more effective and efficient system that is capable of stopping the previously started RAR reception window. The motivation of using these functions is that it is more cost effective and dynamic.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Priyanto et al. (US 2020/0212987 A1) in view of Yang et al. (US 2019/0215864 A1) as applied to claims 5 and 9 above, and further in view of Ahn et al. (US 10,779,327 B2).

Priyanto et al. and Yang et al. disclose the claimed limitations as described in paragraph 6 above. Priyanto et al. and Yang et al. do not expressly disclose the following features: regarding claim 12, wherein upon determining that the unlicensed radio channel is clear, the processing circuitry, when in operation, operates the physical layer and a transmitter of the UE to transmit the random access preamble and transmit a successful notification to the MAC layer about the unlicensed radio channel being clear for transmission of the random access preamble, the processing circuitry, upon receiving the successful notification, operates the MAC layer to start a random access response, RAR, reception window for receiving a random access response.
Ahn et al. disclose a method for performing a random access process in an unlicensed band with the following features: regarding claim 12, wherein upon determining that the unlicensed radio channel is clear, the processing circuitry, when in operation, operates the physical layer and a transmitter of the UE to transmit the random access preamble and transmit a successful notification to the MAC layer about the unlicensed radio channel being clear for transmission of the random access preamble, the processing circuitry, upon receiving the successful notification, operates the MAC layer to start a random access response, RAR, reception window for receiving a random access response (Fig. 4, a flowchart showing a random access process according to the conventional technique, see teachings in [col 5 ln 61-67 & claim 1] summarized as “in a method for a random access in an unlicensed band, a UE transmitting a random access preamble, and receiving a random access response as a response to the random access preamble, and an uplink resource allocation assigned to a transmission of a scheduled message and a listen before talk (LBT) parameter to be applied to a LBT operation for the transmission of the scheduled message, and sensing, by the UE, a channel based on the LBT parameter before transmitting the scheduled message, wherein based on the LBT parameter indicating a first LBT scheme, the scheduled message is transmitted by the UE after the channel is sensed to be idle for a predefined time, wherein UE receives the RAR included in a medium access control (MAC) protocol data unit (PDU)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Priyanto et al. with  Yang et al. by using the features as taught by Zhou et al. in order to provide a more effective and efficient system that is capable of transmitting a successful notification to the MAC layer about the unlicensed radio channel being clear for transmission of the random access preamble. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 6, 10 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        6/16/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473